Citation Nr: 0206819	
Decision Date: 06/25/02    Archive Date: 07/03/02

DOCKET NO.  99-09 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for chronic lymphocytic 
leukemia/small lymphocytic lymphoma as a result of exposure 
to herbicides.


REPRESENTATION

Appellant represented by:	John E. Howell, Attorney


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1969, including service in Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

In October 2000, the Board issued a decision denying the 
veteran's claim.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In a June 2001 Order, the Court granted an 
unopposed motion by the Secretary to vacate the October 2000 
decision.  The June 2001 Order remanded the veteran's claim 
to the Board for readjudication.  Following the vacated 
October 2000 Board decision, the veteran submitted additional 
medical evidence, as well as a waiver of RO review of that 
evidence.


FINDINGS OF FACT

1.  The veteran had service in the Republic of Vietnam.

2.  The veteran has been diagnosed with small lymphocytic 
lymphoma (SLL), a subtype of non-Hodgkin's lymphoma, and 
chronic lymphocytic leukemia (CLL), which are of service 
origin.


CONCLUSION OF LAW

Chronic lymphocytic leukemia/small lymphocytic lymphoma 
(CLL/SLL) was incurred as a result of active duty.  38 
U.S.C.A. §§ 1110, 1116 (West 1991 & Supp. 2001) (as amended 
by Veterans Education and Benefits Expansion Act of 2001 
(VEBEA), Pub. L. No. 107-103, 115 Stat. 976 (2001)); 38 
C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001)).  The law provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his/her claim for a benefit under a 
law administered by VA.  See 38 U.S.C.A. § 5103A (West Supp. 
2001).  The Act is applicable to all claims filed on or after 
the date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C. § 5107 (West Supp. 2001).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

The Board concludes that the provisions of the VCAA and its 
implementing regulations have been satisfied in this case.  A 
remand of this matter for further development would not avail 
the veteran or aid the Board's inquiry, and would only serve 
to unnecessarily delay a decision.  See Reyes v. Brown, 7 
Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).  Accordingly, the Board will proceed to a 
decision on the merits.

The veteran's service medical records reflect that in 
September 1966 he had generalized lymphadenopathy.  He was 
hospitalized to rule out lymphoma.  An October 1966 
metastatic bone survey was negative.  He remained 
hospitalized until January 1967.  After a complete workup, 
with all tests essentially negative or within normal limits, 
it was determined that the veteran did not have lymphoma.  
The report of his November 1969 service separation 
examination does not indicate that he had any pertinent 
abnormality.

July and August 1997 private medical records reflect that the 
veteran had lymphoma.  The report of a September 1998 VA 
lymphatic disorder examination reflects that the veteran had 
been diagnosed with chronic lymphatic leukemia (CLL) on 
August 4, 1997.  The diagnoses included chronic lymphatic 
leukemia.

The veteran submitted a June 25, 2001 statement from G.L.N., 
M. D.  Dr. G.L.N. stated that she is Director of a 
Hematologic Malignancies Program at a major university 
College of Physicians and Surgeons and an attending physician 
at a major hospital.  She also stated that she is board 
certified in both hematology and oncology and that she has a 
research and clinical practice in which she takes care of 
patients exclusively with hematologic malignancies.  Dr. 
G.L.N. noted that she had been asked to render an opinion on 
the condition of the veteran who was under her care for 
treatment of chronic lymphocytic leukemia/small lymphocytic 
lymphoma (CLL/SLL).  

Dr. G.L.N. stated that the veteran presented in 1997 with 
lymphadenopathy and an elevated white blood cell count with 
lymphocytosis.  Dr. G.L.N. noted that the veteran's marrow 
and flow cytometry, at that time, was consistent with 
CLL/SLL, Stage I.  She indicated the veteran was followed 
until 1999 when he developed increasing lymphadenopathy and 
increasing white blood cell counts with fatigue and increased 
infections.  She reported the veteran received chemotherapy 
and had a dramatic response with complete clinical resolution 
of his adenopathy and blood findings.  

Dr. G.L.N. went on to state that CLL and SLL, a subtype of 
non-Hodgkin's lymphoma, were overlapping clinical entities 
without significant differences which can be determined by 
pathologic criteria.  She noted that the disease is often 
given one or another name depending upon the degree of blood 
versus lymph node involvement with the disease.  Dr. G.L.N. 
also stated that when his pathology was reviewed, the veteran 
had been given the diagnosis of CLL/SLL as those were not 
separable entities and are treated identically.

In a memorandum dated in February 21, 2002, Dr. Susan H. 
Mather, VA Chief Public Health and Environmental Hazards 
Officer, noted that the veteran served in Vietnam in 1968 and 
subsequently was diagnosed as having CLL/SLL in 1997 by Dr. 
G.L.N.  Dr. Mather went on to state that the question as to 
whether CLL should be included with non-Hodgkin's lymphomas 
(NHL) or not is controversial.  She noted that in its report 
Veterans and Agent Orange: update 2000, the National Academy 
of Sciences included CLL with leukemias rather than non-
Hodgkin's lymphoma, and considered them separate entities.  
Dr. Mather further stated that SLL is a form of non-Hodgkin's 
lymphoma, and that CLL and SLL are closely related, with the 
distinction being primarily clinical.  She stated that since 
the veteran's lymphatic malignancy included lymphocytosis and 
marked marrow involvement, it appeared to be consistent with 
a diagnosis of CLL.  Dr. Mather summarized that she agreed 
with Dr. G.L.N. that CLL and SLL are closely related, 
believed that the veteran's illness was consistent with the 
diagnosis of CLL, and that she did not consider CLL to be a 
form of non-Hodgkin's lymphoma based on the National Academy 
of Sciences classification of the disorder.  

The veteran submitted a March 1, 2002 statement from Dr. 
G.L.N.  Dr. G.L.N. stated that she had reviewed Dr. Mather's 
February 21, 2002 statement and believed that in substance 
Dr. Mather was in agreement that CLL and SLL are closely 
related.  Dr. G.L.N. noted that the World Health Organization 
consensus statement reported that it had been determined that 
CLL and SLL were not separate entities, but one disease at 
different stages.  Enclosed with Dr. G.L.N.'s statement was 
an abstract of the World Health Organization's consensus 
statement.  This statement noted that B-cell CLL and SLL were 
one disease at different stages. 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

During the pendency of this appeal, the provisions of 38 
U.S.C. § 1116(a)(3) were amended as 38 U.S.C. § 1116(f) by 
§ 201(c) of the Veterans Education and Benefits Expansion Act 
of 2001 (VEBEA), Pub. L. No. 107-103, 115 Stat. 976 (2001).  
This change was favorable to the veteran, as it is less 
restrictive, and is for application in this appeal.  Karnas.  
As such, for purposes of establishing service connection for 
a disability from exposure to an herbicide agent, a veteran 
who, during active service, served in the Republic of 
Vietnam, during the Vietnam Era, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 U.S.C. § 1116(f) as added by VEBEA, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  If a veteran was exposed to 
an herbicide agent during active service and non-Hodgkin's 
lymphoma becomes manifest to a degree of disability of 10 
percent or more before September 30, 2015, it shall be 
service connected even though there is no record of such 
disease during service.  38 U.S.C. § 1116(a) and (e) as 
amended by § 201(d) of VBEA.

The Board notes that Dr. G.L.N., the veteran's treating 
physician, has diagnosed the veteran as having SLL.  She has 
also stated, and provided documentation, that CLL may be the 
same disease as SLL.  The Board further notes that both Dr. 
G.L.N. and Dr. Mather have stated that SLL is a form of non-
Hodgkin's lymphoma.  While Dr. Mather has indicated that the 
veteran had CLL, she did not specifically state that the 
veteran did not have SLL.  There is no medical opinion of 
record asserting that the veteran did not ever experience 
SLL.  Since the veteran has been diagnosed as having SLL, a 
disease which is a form of non-Hodgkin's lymphoma, the Board 
finds that presumptive service connection is for assignment.

The veteran's report of separation from service reflects that 
he had service in Vietnam, during the Vietnam Era.  
Therefore, he is presumed to have been exposed to a herbicide 
agent during his service in Vietnam during the Vietnam Era.  
Also, there is medical evidence indicating that the veteran 
has been diagnosed with a subtype of non-Hodgkin's lymphoma 
which has required treatment, and as such, may be deemed to 
have been demonstrated as at least 10 percent disabling 
pursuant to 38 C.F.R. Part 4 (2001).  Accordingly, service 
connection for chronic lymphocytic leukemia/small lymphocytic 
lymphoma due to Agent Orange exposure is warranted.


ORDER

Entitlement to service connection for chronic lymphocytic 
leukemia/small lymphocytic lymphoma as a result of exposure 
to herbicides is granted.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

